 1
 2
 3
 4
 5                                                          JS-6
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12   DAVID CUMMINGS,                       )    Case No. CV 16-4891 AG(JC)
                                           )
13                        Petitioner,      )
                                           )
14                  v.                     )    JUDGMENT
                                           )
15                                         )
     D. ASUNCION,                          )
16                                         )
                                           )
17                     Respondent.         )
     ______________________________
18
19        Pursuant to this Court’s Order Accepting Findings, Conclusions and

20 Recommendations of United States Magistrate Judge,
21      IT IS ADJUDGED that the operative First Amended Petition for Writ of

22 Habeas Corpus by a Person in State Custody is denied and this action is dismissed
23 with prejudice.
24        IT IS SO ADJUDGED.

25 DATED: November 21, 2019
26
27                                 _______________________________________

28                                 HONORABLE ANDREW J. GUILFORD
                                   UNITED STATES DISTRICT JUDGE
